Case 16-20343        Doc 39     Filed 10/23/18     Entered 10/23/18 16:55:34          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 20343
         Calvin Brent, Jr.
         Barbara N Brent
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/22/2016.

         2) The plan was confirmed on 09/29/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/17/2017.

         5) The case was Dismissed on 08/23/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-20343             Doc 39             Filed 10/23/18    Entered 10/23/18 16:55:34                Desc         Page 2
                                                              of 4



 Receipts:

           Total paid by or on behalf of the debtor                        $4,403.00
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                                $4,403.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $1,383.22
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $194.94
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $1,578.16

 Attorney fees paid and disclosed by debtor:                             $100.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 ACL                                         Unsecured         154.00           NA              NA            0.00       0.00
 Advocate Medical Group                      Unsecured          15.00           NA              NA            0.00       0.00
 American Advisors Group                     Secured       72,000.00     78,598.07        78,598.07           0.00       0.00
 American InfoSource LP as agent for Direc   Unsecured           0.00        642.73          642.73           0.00       0.00
 American InfoSource LP as agent for Direc   Unsecured         642.00        574.91          574.91           0.00       0.00
 At&T                                        Unsecured         114.00           NA              NA            0.00       0.00
 Atlas Acquisitions LLC                      Unsecured      1,740.00       1,740.48        1,740.48           0.00       0.00
 BMO Harris Bank                             Unsecured         200.00           NA              NA            0.00       0.00
 Chase Bank (checking)                       Unsecured         500.00           NA              NA            0.00       0.00
 Check America                               Unsecured         178.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue       Unsecured         281.00        847.45          847.45           0.00       0.00
 City of Chicago Dept of Finance             Unsecured      3,000.00            NA              NA            0.00       0.00
 Comcast                                     Unsecured         532.00           NA              NA            0.00       0.00
 Commonwealth Edison Company                 Unsecured     22,940.00     24,317.35        24,317.35           0.00       0.00
 Cook County Clerk                           Secured        3,300.00           0.00        3,300.00      1,107.66        0.00
 Cook County Department of Revenue           Unsecured         267.00           NA              NA            0.00       0.00
 Cook County Health & Hosp                   Unsecured         344.00           NA              NA            0.00       0.00
 Cook County Treasurer                       Secured        3,200.00       3,200.00        3,200.00      1,074.02        0.00
 Cook County Treasurer                       Unsecured            NA          94.60           94.60           0.00       0.00
 Cox Cable Co.                               Unsecured         953.00           NA              NA            0.00       0.00
 Credit Acceptance Corp                      Unsecured         395.00        395.52          395.52           0.00       0.00
 Dish Network                                Unsecured      1,446.00            NA              NA            0.00       0.00
 Dr Leonards                                 Unsecured          90.00           NA              NA            0.00       0.00
 Elm Limited LLC                             Unsecured           0.00           NA              NA            0.00       0.00
 First Data Merchant Services                Unsecured         223.00           NA              NA            0.00       0.00
 First Premier                               Unsecured         339.00           NA              NA            0.00       0.00
 First Premier                               Unsecured         537.00           NA              NA            0.00       0.00
 Franklin Foundation                         Unsecured         287.00           NA              NA            0.00       0.00
 Il Bone & Joint Institute                   Unsecured          25.00           NA              NA            0.00       0.00
 Illinois Tollway                            Unsecured      3,000.00       9,192.30        9,192.30           0.00       0.00
 Illinois Tollway                            Unsecured         284.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-20343               Doc 39         Filed 10/23/18    Entered 10/23/18 16:55:34               Desc        Page 3
                                                            of 4



 Scheduled Creditors:
 Creditor                                                Claim         Claim         Claim        Principal       Int.
 Name                                          Class   Scheduled      Asserted      Allowed         Paid          Paid
 Jefferson Capital Systems LLC             Unsecured      3,231.00       3,229.88      3,229.88           0.00        0.00
 Jefferson Capital Systems LLC             Unsecured           0.00      3,231.19      3,231.19           0.00        0.00
 Kensington Reseach & Recovery             Unsecured      1,102.00            NA            NA            0.00        0.00
 Mason                                     Unsecured           0.00        268.04        268.04           0.00        0.00
 Matthew Brashinger                        Unsecured     10,000.00            NA            NA            0.00        0.00
 Robert J Adams & Associates               Unsecured      3,000.00       2,770.64      2,770.64           0.00        0.00
 Roto-Rooter Services Co.                  Unsecured         400.00           NA            NA            0.00        0.00
 Santander Consumer USA                    Unsecured      7,362.00     11,314.89     11,314.89            0.00        0.00
 South Holland Public Library              Unsecured          50.00           NA            NA            0.00        0.00
 Southwest Gas Corp                        Unsecured         134.00           NA            NA            0.00        0.00
 Stoneberry                                Unsecured           0.00        269.16        269.16           0.00        0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Secured        3,000.00       2,000.00      2,000.00        643.16         0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Unsecured            NA       1,221.84      1,221.84           0.00        0.00
 US Cellular                               Unsecured         381.00           NA            NA            0.00        0.00
 USA Payday Loans                          Unsecured         311.00           NA            NA            0.00        0.00
 USPS Centrl IL                            Unsecured         285.00           NA            NA            0.00        0.00
 Village of Homewood                       Unsecured         400.00           NA            NA            0.00        0.00
 Village of Riverdale                      Unsecured         200.00           NA            NA            0.00        0.00
 Village of South Holland                  Unsecured      1,028.00            NA            NA            0.00        0.00
 Village of South Holland                  Unsecured         200.00           NA            NA            0.00        0.00
 Vision Financial Services                 Unsecured         383.00           NA            NA            0.00        0.00
 Webbank-Fingerhut                         Unsecured          83.00           NA            NA            0.00        0.00
 WellCare                                  Unsecured          40.00           NA            NA            0.00        0.00
 WOW                                       Unsecured         286.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                        Claim           Principal                Interest
                                                                      Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                           $78,598.07               $0.00                  $0.00
       Mortgage Arrearage                                              $0.00               $0.00                  $0.00
       Debt Secured by Vehicle                                     $2,000.00             $643.16                  $0.00
       All Other Secured                                           $6,500.00           $2,181.68                  $0.00
 TOTAL SECURED:                                                   $87,098.07           $2,824.84                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                      $0.00                $0.00                $0.00
        Domestic Support Ongoing                                        $0.00                $0.00                $0.00
        All Other Priority                                              $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                        $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                      $60,110.98                 $0.00                $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-20343        Doc 39      Filed 10/23/18     Entered 10/23/18 16:55:34            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $1,578.16
         Disbursements to Creditors                             $2,824.84

 TOTAL DISBURSEMENTS :                                                                       $4,403.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/23/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
